DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The certified Copy of Foreign Priority to CZ 2020-126 filed March 10, 2020  in Paper 06/1/2021 is compliant and acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 9, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner and the annotated IDS is attached in this office action.
Claim Interpretation
For examination purposes, the term recuperative heat exchanger has been accorded weight and is a type of heat exchanger which is separate and distinct from a regenerative heat exchanger.  A recuperative heat exchanger  has separate flow paths for each fluid and fluids flow 
    PNG
    media_image1.png
    137
    217
    media_image1.png
    Greyscale
simultaneously through the exchanger exchanging heat cross the wall separating the flow path as shown in the figure.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, applicant has nested and/or proviso’s in the claim which can render the claim indefinite and includes narrative language which perhaps from the translation from Czechoslovakian to English.  In claim 1, applicant should delete the and/or language and use element plus function language when drafting the claims.  The claim needs to be drafted in clear, positive, meaningful language especially since applicant’s inventive concept is directed to a recuperative heat exchanger used in the extraction of water from air.  The recuperative heat exchanger has been accorded weight in examination and differs from different heat exchangers especially a “regenerative” type heat exchanger.  As such, applicant must claim the first air duct including and inlet and an outlet as well as how the air flows through the first air duct and all of the other elements required and the operative connection between elements for 35 USC 112(b) compliance.    It appears when reading claim 1, there are more than one recuperative heat exchangers and the sorption exchanger is also a recuperative heat exchanger.  Applicant’s statement “…whereas this recuperative heat exchanger” lacks clarity and what does applicant mean by “this recuperative heat exchanger”.  Also, not clear is what applicant means in claim 1 “…and a recuperative heat exchange, which is positioned in the first air duct between the cooler and the sorption exchanger and also simultaneously between the cooler and the second opening of the first air duct.  Suitable explanation and correction are required.  In order to advance prosecution on the merits;  applicant is suggested to look a Figure 2 and define the air ducts the inlet and actual draft how the air passes through the apparatus, the key elements of the apparatus, i.e. the one or more recuperative heat exchangers, the desiccant wheel (sorption) device, the heat exchanger /cooler where the water is desorbed from the desiccant, etc.  In claim 1, applicant should avoid narrative language “in such a manner”, “also an” “whereas”.  In claim 1, applicant should specifically claim what is meant in the last lines “…whereas the sorption exchanger is air -interconnected also to the first opening of the first air duct directed or via other elements”.  What does applicant mean by “other elements” suitable explanation is required. 
	In claim 2, applicant is should claim the air interconnection, flap and sorption exchanger using element plus function language as well using operative connection between the elements.
	In claim 3, applicant recites the apparatus of claim 1 comprising a refrigerant circuit.  Applicant should connect the refrigerant circuit with the cooler and sorption exchanger for the withdrawal or removal of water from the desiccant for clarity purposes.  Does applicant mean that the cooler is a refrigerant evaporator?  Explanation is required.
	In claim 4, applicant should positively recite that the first heat exchanger is a refrigerant vapor condenser and avoid “and simultaneously as an air heater” which is not clear, positive or meaningful. Applicant should draft in element plus function language.  Applicant should positively the claim the first heat exchanger, the second heat exchanger and the how the first and second heat exchanger are in operative communication with the refrigerant piping.  
	In claim 5, applicant recites that the sorption exchanger is lamellar and with integrated heating.  Does applicant mean the mean that the sorption exchanger includes both desiccant and a heater?  From the specification, Paragraph[0034] applicant teaches that the sorption exchanger (2) and recuperative heat exchanger (8) is connected with a flap which provides air interconnection.  Applicant further teaches in the specification that the heat exchanger is a plate heat exchanger is that what applicant means by lamellar?
	In claim 6, applicant should avoid the language “is implemented as a rotary desiccant exchanger” and positively recite that the sorption exchanger is a rotary desiccant exchanger or wheel.  The phrase “…and extends by part of its volume also” is narrative and applicant is encouraged to draft with element plus function language looking at  either Figure 1-2  and the operative connection between the elements for 112(b) compliance.
Claim 7 is objected to as being dependent upon a rejected base claim.
Double Patenting
Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of co-pending Application No. 17/196325 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both devices are directed to an apparatus for extracting water from air comprising a first air duct having a first opening of the first air duct for inlet and an outlet of air and also a second opening of the first air duct for inlet and an outlet of air, the first air duct, a cooler, a first suction device for drawing air into the first air duct and at least a part of a sorption exchanger are positioned, the sorption exchanger having integrated heating and/or an upstream device for preheating incoming air, the apparatus comprising also an element for collecting condensed water and a heat exchanger, which is positioned in the first air duct between the cooler and the sorption exchanger and also simultaneously between the cooler and the second opening of the first air duct, wherein the heat exchanger has at least two internal conduits connected so that the first of these internal conduits interconnects directly or via other elements the sorption exchanger and the cooler and that the second of these internal conduits interconnects directly or via other elements the cooler and the second opening of the first air duct, whereas the first and second internal conduits of the heat exchanger are in thermal contact with each other.  The difference between the instant application and that of the ‘325 applicant is the specific recitation of the recuperative heat exchanger claimed in the instant applicant.  There is nothing in the ‘325 application that the preheater or the heat exchanger is limited to a specific type of heat exchanger and therefore to substitute a recuperative heat exchanger with the generic heat exchanger in the ‘325 application would have been obvious to one having ordinary skill in the art the time the invention was filed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
As stated above, the claim limitation of “recuperative heat exchanger”  which is position in the first air duct between the cooler and the sorption exchanger has been accorded patentable weight for examination purposes.  The closes prior art to applicant’s invention is to Matuska, US 11,065,573 which is an apparatus for extracting water from air which includes two air ducts including air duct for process air an air duct for regeneration air wherein the air duct for the process air has a process air inlet at one end of the air duct  and process air outlet at the other end of the airduct, wherein the air duct for regeneration air has a regeneration air inlet at one end of the air duct for the regeneration air and a regeneration air outlet at the other end of the air duct, a sorption exchanger is positioned at least partially in at least one of the two air ducts. The device includes first and second suction devices for passing the air through the ducts and the devices includes a heater, cooler  and an element for collection of water condensing  from the regeneration air and a closed refrigerant circuit.  The inventive concept of using a recuperative heat exchanger in the apparatus for extracting water from air has not been taught or fairly suggested either singularly or in combination of the prior art.  While the concept of operating autonomously has been taught, there is no teaching suggestion or motivation from reading Matuska  the realization or the concept of using a recuperative heat exchange to pre-cool the air upstream of the cooler provides significant energy saving  due to the heat recovery on the cooler (3) side in the form of condensation of refrigerant vapors by using one recuperative air exchanger.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Friesen et al. teach thermal desiccant systems and method for generating liquid water.  Salloum et al.t each systems and method to produce liquid water extracted from air.  Stuckenberg et al. teach atmospheric water generation systems and methods.  Friesen et al.’356 teach a system and method for managing production and distribution of liquid water extracted from air.  Yaghi et al. teach atmospheric water harvesting.  Ball et al. teach systems and methods for recovering water using a refrigeration system. Friesen et al.’416 teach systems and methods for generating liquid water from air.  Goelet teach systems for water extraction from air.  Shih et al. teach low power consuming desorption apparatus and dehumidifier. Jeng et al. teach a method and apparatus for desorption and dehumidification.  Fort teach water from air system using a desiccant wheel.  Tongue teach a combined water from air and water from exhaust system.  King et al. teach a method and apparatus for recovering water from atmospheric air.  Tongue ‘945 teach water for air system using desiccant wheel and exhaust.  Shoemaker et al. teach a system for recovering water from exhaust gas.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
				/Nina Bhat/                                                      Primary Examiner, Art Unit 1771